                                                                                                   Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3                                                   )
     ZOHA MEMARI                                                  18-cv-5589-JSC
                                                     )   Case No: 4:18-cv-5589-HSG
                                                                  _______________
 4                                                   )
                                     Plaintiff(s),   )   APPLICATION FOR
 5                                                   )   ADMISSION OF ATTORNEY
             v.
                                                     )   PRO HAC VICE
 6   POPSUGAR INC.                                   )   (CIVIL LOCAL RULE 11-3)
                                                     )
 7
                                     Defendant(s).   )
                                                     )
 8
         I, James H. Freeman                      , an active member in good standing of the bar of
 9    the State of New York        , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: plaintiff Zoha Memari                        in the
     above-entitled action. My local co-counsel in this case is __________________________________,
                                                                Gregory P. Goonan                       an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                               LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13
      11 Sunrise Plaza, Ste. 305                          5755 Oberlin Drive, Suite 200
14    Valley Stream, NY 11580                             San Diego, CA 92121
       MY TELEPHONE # OF RECORD:                           LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (516) 233-1660                                      (858) 412-4296
       MY EMAIL ADDRESS OF RECORD:                         LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    jf@liebowitzlawfirm.com                             ggoonan@affinity-law.com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: JF8605       .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 10/04/18                                               James H. Freeman
22                                                                               APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of James H. Freeman                           is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated: 10/15/2018
                                                           UNITED STATES DISTRICT/MAGISTRATE JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                  October 2012
                  ~pellate ~ibision of tbe ~upreme Qeourt
                       of tbe ~tate of jri,ew!}ork
                       jf irst Jubitial ~epartment


              3!, ~usanna 31\ojas,Qtlerkof tbe ©:ppellate~tbtston of
tbe ~upreme Qtourtof tbe ~tate of ~ew ~ork, jf trst 3'fubtctal
~eparttnent, certtfptbat
                  JAMES HARRIS FREEMAN
was bulp ltcenseb anb abmttteb to practice as an ©:ttornepanb
Qtounsellorat Jlaw tn all tbe courts of tbe ~tate of ~ehl ~ork on
       29, 2001, bas bulp taken anb subscrtbebtbe oatb of office
<!&ttober
prescrtbebbp law, bas been enrollebtn tbe 31\ollof ©:ttornepsanb
Qtounsellorsat Jlaw on file tn mp office,bas bulp regtstereb wttb
tbe abmtntstrattbeofficeof tbe courts, anb accorbtngto tbe recorbs
of tbts court ts tn goob stanbtng as an attornep anb counsellorat
law.

                       J!n Witness Wbereof,3!babebereuntoset mp
                          banb anb afftxebtbe seal of tbts courton
                                       @tt~lair4, 2018


       8210

                                     Qtlerkof tbe Qtourt
CS DNY (05/20 I 0) Certificate of Good Standing




                             United States District Court
                                                  Southern District of New York

                                                                                                    Certificate of
                                                                                                    Good Standing

    I, Ruby J. Krajick, Clerk of this Court, certify that




    -------------------              JAMES H. FREEMAN                                     , Bar # --~~~~-- JF8605



                                                          was duly admitted to practice in this Court on


                             , and is in good standing as a member of the Bar of this
     __ D~E_C~E_M_B_E_R_0_S_th_,_2~00_1
                        __
     Court.




               500 Pearl Street
     Dated at New York, New York                                 on    ------------=-------
                                                                                              OCTOBER04th, 2018




                            Ruby J. Krajick
                                                                  i,

                                                                  by ~
                                                                       //--;;
                                                                          ~
                                                                           C    -_/         .  --
                              Clerk                                                   Dt·puty Clerk
